Title: To James Madison from Augustus Diemar, 25 November 1811 (Abstract)
From: Diemar, Augustus
To: Madison, James


25 November 1811, Batavia, “Lands of Liberty & Equality.” Introduces himself as a native of France, born in Paris in 1766 the son of a colonel in the Irish Brigade. His father left France after a duel and took him to England, where his father held an appointment in the Hanoverian Troops. “Since I became of the age of Maturity was appointed in the Brittish army—have fought Some last American War, and from the year 1796 until 1800 in the West Indies—and was raised To a Captn in the Martinus Rangers—but always u[p]braided of being a Frenchman … I have been persecuted To that Degree, as To forsake the Country of England in Canada, and have Taken refuge under your wise and Judicious Government. I am acquainted with Every Part of Quebec and now offer your honour my Services.… I have a lovely family—they are french likewise.… I am ready To Sacrifice my life for the Wellfare of your Country. I should do myself the honour To wait on you but my circumstances will not admit of it at Present, but I have that Confidence in your honour that you will help a man that will be of Service To yourself and Country.”
